DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 and 18-20 of copending Application No. 16/282,131 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant application (17/386,376)
Co-pending application (16/282,131)
1. An adaptive air distribution control system comprising: 
a plurality of indoor air quality sensors, the plurality of indoor air quality sensors being configured to continuously measure one or more indoor air quality parameters; 
at least one duct actuator being configured to selectively regulate at least one airflow pathway; 
a controller, the controller being operably engaged with the at least one duct actuator and communicably engaged with the plurality of indoor air quality sensors to receive a plurality of indoor air quality data inputs from the plurality of sensors, the controller comprising one or more processors, an input/output interface, and a non-transitory computer readable medium having stored thereon a set of instructions being programmable by a user and executable by at least one of the one or more processors, to cause the at least one of the one or more processors to perform one or more operations, comprising: 
configuring one or more HVAC system components in response to the plurality of indoor air quality data inputs from the plurality of sensors; 
performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway; and 
regulating an electrical current to the one or more HVAC system components in response to the variable internal load calculation; and 
an application cloud server communicably engaged with the controller via a communications network, the application cloud server comprising an application software and an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations.

2. The system of claim 1 further comprising at least one body-worn or body-carried occupant electronic device communicably engaged with the controller, the at least one body-worn or body- carried occupant electronic device being configured to measure one or more occupant-centric parameters.

3. The system of claim 2 wherein the one or more operations further comprise configuring one or more HVAC system components in response to one or more occupant-centric data inputs.

4. The system of claim 2 wherein the at least one body-worn or body-carried occupant electronic device comprises a wearable biometric sensor.

5. The system of claim 1 wherein the plurality of indoor air quality sensors are communicably engaged via a mesh network.

6. The system of claim 1 further comprising a smart phone operably engaged with the controller, the smart phone being configured to track a geolocation of an occupant-user.

7. The system of claim 1 further comprising one or more smart home sensors communicably engaged with the controller, the one or more smart home sensors being configured to measure one or more internal load parameters.

8. The system of claim 7 wherein the operations further comprise performing a variable internal load calculation in response to a plurality of data inputs from the one or more smart home sensors.

9. An adaptive air distribution system comprising: 
an air handler comprising a housing, a variable speed blower, and at least one cooling coil; 
a plurality of indoor air quality sensors, the plurality of indoor air quality sensors being configured to continuously measure one or more indoor air quality parameters; at least one duct actuator being configured to selectively regulate at least one airflow pathway; 
a controller, the controller being operably engaged with the air handler and the at least one duct actuator, and communicably engaged with the plurality of indoor air quality sensors to receive a plurality of indoor air quality data inputs from the plurality of sensors, the controller comprising one or more processors, an input/output interface, and a non-transitory computer readable medium having stored thereon a set of instructions being programmable by a user and executable by at least one of the one or more processors, to cause the at least one of the one or more processors to perform one or more operations, comprising: 
configuring one or more HVAC system components in response to the plurality of indoor air quality data inputs from the plurality of sensors; 
performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway; and regulating an electrical current to the variable speed blower and the at least one cooling coil in response to the variable internal load calculation; and an application cloud server communicably engaged with the controller via a communications network, the application cloud server comprising an application software and an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations.

10. The system of claim 9 further comprising an inverter operably engaged with the air handler.

11. The system of claim 9 further comprising at least one body-worn or body-carried occupant electronic device communicably engaged with the controller, the at least one body-worn or body- carried occupant electronic device being configured to measure one or more occupant-centric parameters.

12. The system of claim 9 further comprising a smart phone operably engaged with the controller, the smart phone being configured to track a geolocation of an occupant.

13. The system of claim 9 further comprising one or more smart home sensors communicably engaged with the controller, the one or more smart home sensors being configured to measure one or more internal load parameters.

14. The system of claim 11 wherein the at least one body-worn or body-carried occupant electronic device comprises a wearable biometric sensor.

15. The system of claim 9 further comprising one or more occupant proximity sensors communicably engaged with the controller.

16. An adaptive air distribution system comprising: 
an air handler comprising a housing, a variable speed blower, and at least one cooling coil; a plurality of indoor air quality sensors, the plurality of indoor air quality sensors being configured to continuously measure one or more indoor air quality parameters; at least one body-worn or body-carried occupant electronic device being configured to measure one or more occupant comfort parameters; 
at least one duct actuator being configured to selectively regulate at least one airflow pathway; and, 
a controller, the controller being operably engaged with the air handler and the at least one duct actuator, the controller being communicably engaged with the plurality of indoor air quality sensors to receive a plurality of indoor air quality data inputs from the plurality of sensors, and being communicably engaged with at least one body-worn or body-carried occupant electronic device to receive a plurality of occupant comfort data inputs, the controller comprising one or more processors, an input/output interface, and a non-transitory computer readable medium having stored thereon a set of instructions being programmable by a user and executable by at least one of the one or more processors, to cause the at least one of the one or more processors to perform one or more operations, comprising: 
configuring one or more HVAC system components in response to the plurality of indoor air quality data inputs and the plurality of occupant comfort data inputs; 
performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway; and regulating an electrical current to the variable speed blower and the at least one cooling coil in response to the variable internal load calculation; and 
an application cloud server communicably engaged with the controller via a communications network, the application cloud server comprising an application software and an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations.

17. The system of claim 16 further comprising a smart phone communicably engaged with the application cloud server via the wireless network.

18. The system of claim 16 further comprising at least one third-party server communicably engaged with the application cloud server.

19. The system of claim 16 wherein the application software is configured to define one or more indoor environmental controls in response to real-time sensor data, historical sensor data, and external environmental data.
1. An adaptive air distribution control system comprising: 
a plurality of indoor air quality sensors, the plurality of indoor air quality sensors being configured to continuously measure one or more indoor air quality parameters; 
at least one duct actuator being configured to selectively regulate at least one airflow pathway; 
a controller, the controller being operably engaged with the at least one duct actuator and communicably engaged with the plurality of indoor air quality sensors to receive a plurality of indoor air quality data inputs from the plurality of sensors, the controller comprising one or more processors, an input/output interface, and a non-transitory computer readable medium having stored thereon a set of instructions being programmable by a user and executable by at least one of the one or more processors, to cause the at least one of the one or more processors to perform one or more operations, comprising: 
configuring one or more HVAC system components in response to the plurality of indoor air quality data inputs from the plurality of sensors; 
performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway; and 
regulating an electrical current to the one or more HVAC system components in response to the variable internal load calculation; and 
an application cloud server communicably engaged with the controller via a communications network, the application cloud server comprising an application software and an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations.  

2. The system of claim 1 further comprising at least one body-worn or body-carried occupant electronic device communicably engaged with the controller, the at least one body-worn or body-carried occupant electronic device being configured to measure one or more occupant- centric parameters.  

3. The system of claim 2 wherein the one or more operations further comprise configuring one or more HVAC system components in response to one or more occupant-centric data inputs.  

4. The system of claim 2 wherein the at least one body-worn or body-carried occupant electronic device comprises a wearable biometric sensor.  

5. The system of claim 1 wherein the plurality of indoor air quality sensors are communicably engaged via a mesh network.  

6. The system of claim 1 further comprising a smart phone operably engaged with the controller, the smart phone being configured to track a geolocation of an occupant-user.  

7. The system of claim 1 further comprising one or more smart home sensors communicably engaged with the controller, the one or more smart home sensors being configured to measure one or more internal load parameters.  

8. The system of claim 7 wherein the operations further comprise performing a variable internal load calculation in response to a plurality of data inputs from the one or more smart home sensors.  

9. An adaptive air distribution system comprising: 
an air handler comprising a housing, a variable speed blower, and at least one cooling coil; 
a plurality of indoor air quality sensors, the plurality of indoor air quality sensors being configured to continuously measure one or more indoor air quality parameters; at least one duct actuator being configured to selectively regulate at least one airflow pathway; 
a controller, the controller being operably engaged with the air handler and the at least one duct actuator, and communicably engaged with the plurality of indoor air quality sensors to receive a plurality of indoor air quality data inputs from the plurality of sensors, the controller comprising one or more processors, an input/output interface, and a non-transitory computer readable medium having stored thereon a set of instructions being programmable by a user and executable by at least one of the one or more processors, to cause the at least one of the one or more processors to perform one or more operations, comprising: 
configuring one or more HVAC system components in response to the plurality of indoor air quality data inputs from the plurality of sensors; 
performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway; and regulating an electrical current to the variable speed blower and the at least one cooling coil in response to the variable internal load calculation: and an application cloud server communicably engaged with the controller via a communications network, the application cloud server comprising an application software and an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations.  

10. The system of claim 9 further comprising an inverter operably engaged with the air handler.  

11. The system of claim 9 further comprising at least one body-worn or body-carried occupant electronic device communicably engaged with the controller, the at least one body-worn or body-carried occupant electronic device being configured to measure one or more occupant- centric parameters.  

12. The system of claim 9 further comprising a smart phone operably engaged with the controller, the smart phone being configured to track a geolocation of an occupant.  

13. The system of claim 9 further comprising one or more smart home sensors communicably engaged with the controller, the one or more smart home sensors being configured to measure one or more internal load parameters.  

14. The system of claim 11 wherein the at least one body-worn or body-carried occupant electronic device comprises a wearable biometric sensor.  

15. The system of claim 9 further comprising one or more occupant proximity sensors communicably engaged with the controller.  

16. An adaptive air distribution system comprising: 
an air handler comprising a housing, a variable speed blower, and at least one cooling coil; a plurality of indoor air quality sensors, the plurality of indoor air quality sensors being configured to continuously measure one or more indoor air quality parameters; at least one body-worn or body-carried occupant electronic device being configured to measure one or more occupant comfort parameters; 
at least one duct actuator being configured to selectively regulate at least one airflow pathway; and, 
a controller, the controller being operably engaged with the air handler and the at least one duct actuator, the controller being communicably engaged with the plurality of indoor air quality sensors to receive a plurality of indoor air quality data inputs from the plurality of sensors, and being communicably engaged with at least one body-worn or body-carried occupant electronic device to receive a plurality of occupant comfort data inputs, the controller comprising one or more processors, an input/output interface, and a non-transitory computer readable medium having stored thereon a set of instructions being programmable by a user and executable by at least one of the one or more processors, to cause the at least one of the one or more processors to perform one or more operations, comprising: 
configuring one or more HVAC system components in response to the plurality of indoor air quality data inputs and the plurality of occupant comfort data inputs; 
performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway; and regulating an electrical current to the variable speed blower and the at least one cooling coil in response to the variable internal load calculation: and 
an application cloud server communicably engaged with the controller via a communications network, the application cloud server comprising an application software and an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations.  

18. The system of claim 16 further comprising a smart phone communicably engaged with the application cloud server via the wireless network.  

19. The system of claim 16 further comprising at least one third- party server communicably engaged with the application cloud server.  

20. The system of claim 16 wherein the application software is configured to define one or more indoor environmental controls in response to real-time sensor data, historical sensor data, and external environmental data.



Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribbich et al. (US 2017/0234562 A1 – hereinafter Ribbich) in view of NG et al. (US2020/0166230 A1 –hereinafter NG).
Regarding Claim 1, Ribbich teaches an adaptive air distribution control system comprising: 
 a plurality of indoor air quality sensors, the plurality of indoor air quality sensors being configured to continuously measure one or more indoor air quality parameters (see [0060]-[0061]; Ribbich: “The user control device includes an air quality sensor configured to measure a quality of airflow received at the user control device and a processing circuit coupled to the air quality sensor. The processing circuit is configured to generate air quality metrics based on the measured quality of the airflow and generate a control signal for the building equipment based on the air quality metrics.”);  
at least one duct actuator being configured to selectively regulate at least one airflow pathway (see [0319]; Ribbich: “The dampers 5315 can include a flow restrictive element and an actuator to control the amount of air flowing through the respective damper 5315.” See [0132]; Ribbich: “…a duct providing airflow to the room or space or receiving airflow from the room or space”). [Therefore, the damper/duct actuator may regulate airflow pathway];
a controller (see [0125] and Figs. 1-6B; Ribbich: “a multi-function user control device 100 is shown”), the controller being operably engaged with the at least one duct actuator and communicably engaged with the plurality of indoor air quality sensors to receive a plurality of indoor air quality data inputs from the plurality of sensors (see [0125] and Figs. 1-6B; Ribbich: “the user control device 100 can be communicatively coupled to HVAC equipment [including duct/damper actuator] to control the ambient atmosphere (e.g., temperature, humidity, etc.) of one or more rooms. The user control device 100 can further be communicatively coupled to one or more remote sensors, remote servers, or other information sources that may provide data for use by the user control device 100 to automate various systems or devices within a building.”), the controller comprising one or more processors (see Fig. 8 and [0160]; Ribbich teaches processor 3032), an input/output interface (see Fig. 8 and [0156]; Ribbich teaches user interface 3010), and a non-transitory computer readable medium having stored thereon a set of instructions being programmable by a user and executable by at least one of the one or more processors (see Fig. 8 and [0161]; Ribbich: ”Memory 3034 may be communicably connected to processor 3032 via processing circuit 3030 and may include computer code for executing (e.g., by processor 3032) one or more processes described herein”), to cause the at least one of the one or more processors to perform one or more operations (see Fig. 8 and [0160]; Ribbich: “Processor 3032 may be configured to execute computer code or instructions stored in memory 3034 or received from other computer readable media.”), comprising: 
configuring one or more HVAC system components in response to the plurality of indoor air quality data inputs from the plurality of sensors (see [0213]; Ribbich: “User control device 100 may receive airflow 3502 (step 3552) and may measure a quality of airflow 3502 using an air quality sensor 3023 (step 3554). User control device 100 may generate air quality metrics based on the measured quality of airflow 3502 (step 3556) … In some embodiments, user control device 100 uses the air quality metrics to generate a control signal 3508 for building equipment 3512 (step 3562). For example, if the air quality metrics 3506 indicate that the airflow 3502 has a low oxygen content (e.g., below a predetermined threshold) or a high carbon dioxide content (e.g., above a predetermined threshold), user control device 100 may generate a control signal 3508 which increases the volume of fresh airflow to the building space.” See Fig. 9A and [0186]; Ribbich teaches home equipment 3140 comprises HVAC equipment 3143 (e.g., heating, cooling, inactive, etc.));
performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway (see [0159]; Ribbich: "user control device 100 may receive information from building/home automation system 3064 or HVAC equipment 3066 indicating one or more measured states of the controlled building (e.g., temperature, humidity, electric loads, etc.) and one or more states of the HVAC equipment 3066 (e.g., equipment status, power consumption, equipment availability, etc.)." See Fig. 33 and [0319]; Ribbich: "Based on the information from the feedback loop 5325, the dampers 5315 can adjust the amount of air traveling from the HVAC equipment 5305 and through the ducting 2910 into the respective room 5320". See [0277]; Ribbich: "user control device 100 is able to receive information used to calculate metrics such as assumed load and current energy consumption due to its bi-directional communication abilities. User control device 100 is shown to be communicating directly with HVAC equipment 2420." [Calculating metrics such as assumed load and current energy consumption reads on 'performing a variable internal load calculation'. Since information the states of HVAC equipment comprising damper/duct actuator is used to performing the variable internal load calculation, it corresponds to 'instructions for performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway'); and 
regulating an electrical current to the one or more HVAC system components in response to the variable internal load calculation (see [0239]-[0240] and Fig. 24; Ribbich: “The inputs may also include inputs such as electrical use (e.g., expressed in kWh), thermal load measurements … The BMS controller has demand response layer 4814 includes control logic for responding to the data and signals it receives. These responses can include communicating with the control algorithms in integrated control layer 4818, changing control strategies, changing set points, or activating/deactivating building equipment or subsystems in a controlled manner.”) [Since the demand response layer 4814 activates/deactivates building equipment or subsystems in a controlled manner, it corresponds to the user control device engaging with BMS controller may regulate an electrical current to the HVAC 4840 (comprising variable speed blower (see [0297]) and cooling coil) in response to the variable internal load calculation]; and 
an application cloud server communicably engaged with the controller via a communications network (see [0121] and fig. 12A; Ribbich: “User control device 100 may generate a query 3408 for the network 3416 based on the voice command and may receive a response 3410 from the network 3416 (step 3458)”. See [0347]; Ribbich: “the user control device 100 can access the Internet via the communications tower 5505. The user control device 100 can access cloud computing or storage via the communications tower.”) [The network 3416 reads on ‘an application cloud server’], the application cloud server comprising an application software (see [0280]; Ribbich: “ser control device 100 may connect with a commercial energy management software which provides tools to users.” See [0310]; Ribbich: “user control device 100 may display the error code on a user's device 5402 or in a web-based application connected to the system”) [A commercial energy management software (Web-based application) reads on ‘application software’],  
However, Ribbich does not explicitly teach the application cloud server comprising …an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations.
NG from the same or similar field of endeavor teaches:
the application cloud server comprising … an application database (see [0057] and Fig. 2; NG: “These are easily determined using temperature sensors 10 or from meteorological data available from sources such as the internet, cloud servers 11, or databases 12 compiled by a meteorological bureau or data directly from a weather station 13.”),
wherein the application cloud server is configured to query regional or geographically proximal third-party weather data (see [0057]; NG: “Advantageously, the model-based approach of the present invention only requires, as a minimum, the ambient indoor temperature and the ambient outdoor temperature. These are easily determined using temperature sensors 10 or from meteorological data available from sources such as the internet, cloud servers 11, or databases 12 compiled by a meteorological bureau or data directly from a weather station 13.” Since the ambient indoor temperature and the ambient outdoor temperature are determined from meteorological data available from sources such as the internet, cloud servers, or databases compiled by a meteorological bureau or data directly from a weather station, it reads on ‘the application cloud server is configured to query regional or geographically proximal third-party weather data’) to determine one or more internal, external or total load calculations (see [0010]; NG: “the target heat transfer calculated based on a heat transfer load comprising an external heat transfer between the indoor and outdoor space calculated in accordance with an ambient indoor temperature of the indoor space, an ambient outdoor temperature of the outdoor space, and a thermal model of the building envelope”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ribbich to include NG’s features of the application cloud server comprising an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations. Doing so would automatically adjust settings on an HVAC unit based on meteorological data available from sources such as the internet, cloud servers 11, or databases 12 instead of using costly specialist sensors and meters. (NG, [003], [006]; and [0057])

Regarding Claim 2, the combination of Ribbich and NG teaches all the limitations of claim 1 above, Ribbich teaches further comprising at least one body-worn or body-carried occupant electronic device communicably engaged with the controller (see [0178]; Ribbich: “the home module 3036 can communicate with wearable devices of users to determine the users' occupancy.” [The user control device 100 comprises the home module 3036]), the at least one body-worn or body- 43carried occupant electronic device being configured to measure one or more occupant-centric parameters (see [0178]; Ribbich: “the home module 3036 can receive information tracked, monitored, or sensed by the wearable devices such as heart rate, blood pressure, blood sugars, physical activity, fitness, etc.” [All parameters that are sensed/ measured by the wearable devices read on ‘occupant-centric parameters’]).

Regarding Claim 3, the combination of Ribbich and NG teaches all the limitations of claim 2 above, Ribbich teaches wherein the one or more operations further comprise configuring one or more HVAC system components in 5response to one or more occupant-centric data inputs (see [0179] and Fig. 9A; Ribbich: “The detected body heat [occupant-centric data input] can be used to determine that an occupant is in the room. The home module 3036 can change the setpoint of the room if the thermopile detects occupancy for more than a predetermined time limit (e.g., 10 seconds, 30 seconds, a minute, two minutes, etc.). The determined occupancy of a room can be used to determine a future heating or cooling need. For example, if multiple people enter into a room that is already maintained at a setpoint, the home module 3036 can prepare to or can begin to introduce cooler air into the room to counteract the body heat of the occupants, thereby maintaining the setpoint temperature.”) [The heating or cooling system (HVAC system components) are configured based on the detected body heat (occupant-centric data input)].

Regarding Claim 4, the combination of Ribbich and NG teaches all the limitations of claim 2 above, Ribbich further teaches wherein the at least one body-worn or body-carried occupant electronic device comprises a wearable biometric sensor (see [0178]; Ribbich: "the home module 3036 can receive information tracked, monitored, or sensed by the wearable devices such as heart rate, blood pressure, blood sugars, physical activity, fitness, etc.") [Since the wearable devices of users detects physiological parameters of a human, the wearable devices comprises a wearable biometric sensor].

Regarding Claim 6, the combination of Ribbich and NG teaches all the limitations of claim 1 above, Ribbich teaches further comprising a smart phone operably engaged with the controller, the smart phone being configured to track a geolocation of an occupant-user (see [0174]; Ribbich: “if a smartphone of a user (e.g., an occupant of the house) is connected to a network or within range of the home module 3036, the home module 3036 can determine that a user of the smartphone is within the dwelling.” See [0267]; Ribbich: “User control device 100 may be able to determine with some granularity where in the home a user is. In some embodiments, user control device 100 communicates with a user's personal device (e.g., personal device 5402) and obtains GPS data to determine whether a user is home, and if so, where he is. In some embodiments, user control device 100 uses a geofencing to determine what zone or room of the home a user is in and adjusts operation accordingly”).

Regarding Claim 7, the combination of Ribbich and NG teaches all the limitations of claim 1 above, Ribbich teaches further comprising one or more smart home sensors communicably engaged with the controller, the one or more smart home sensors being configured to measure one or more internal load parameters (see [0157]; Ribbich: “Sensors 3020 may be configured to measure a variable state or condition of the environment in which user control device 100 is installed. For example, sensors 3020 are shown to include a temperature sensor 3021, a humidity sensor 3022, an air quality sensor 3023, a proximity sensor 3024, a camera 3025, a microphone 3026, a light sensor 3027, and a vibration sensor 3028.” See [0159]; Ribbich: “user control device 100 may receive information from building/home automation system 3064 or HVAC equipment 3066 indicating one or more measured states of the controlled building (e.g., temperature, humidity, electric loads, etc.) and one or more states of the HVAC equipment 3066 (e.g., equipment status, power consumption, equipment availability, etc.).” [The sensors 3020 may determine internal load parameters]).  

Regarding Claim 8, the combination of Ribbich and NG teaches all the limitations of claim 7 above, Ribbich teaches wherein the operations further comprise performing a variable internal load calculation in response to a plurality of data inputs from the one or more smart home sensors (see Fig. 9A and [0162]; Ribbich: “Home module 3036 may receive sensor data from sensors 3020”. See Fig. 9A and [0190]; Ribbich: “equipment communicator 3118 [a part of home module 3036] may provide the equipment status and performance information to analytics module 3124 [a part of home module 3036] to calculate metrics such as assumed load and current energy consumption.”).

Regarding Claim 9, Ribbich teaches an adaptive air distribution system comprising: 
an air handler comprising a housing, a variable speed blower, and at least one cooling coil (see [0277]; Ribbich: “a rooftop air handling unit (AHU) 4506 may place the working fluid in a heat exchange relationship with an airflow passing through AHU 4506 (e.g., via one or more stages of cooling coils and/or heating coils). AHU 4506 may include one or more fans or blowers configured to pass the airflow over or through a heat exchanger containing the working fluid.” [AHU reads on ‘an air handler’]);  
20a plurality of indoor air quality sensors, the plurality of indoor air quality sensors being configured to continuously measure one or more indoor air quality parameters (see [0060]-[0061]; Ribbich: “The user control device includes an air quality sensor configured to measure a quality of airflow received at the user control device and a processing circuit coupled to the air quality sensor. The processing circuit is configured to generate air quality metrics based on the measured quality of the airflow and generate a control signal for the building equipment based on the air quality metrics.”);  
44at least one duct actuator being configured to selectively regulate at least one airflow pathway (see [0319]; Ribbich: “The dampers 5315 can include a flow restrictive element and an actuator to control the amount of air flowing through the respective damper 5315.” See [0132]; Ribbich: “…a duct providing airflow to the room or space or receiving airflow from the room or space”); 
a controller, the controller being operably engaged with the air handler and the at least one duct actuator (see Fig. 24 and [0231]; Ribbich: “Interface 4807 may also facilitate communications between BMS controller 4866 and user control device 4848. BMS interface 4809 may facilitate communications between BMS controller 4866 and building subsystems 4828 (e.g., HVAC, lighting security, lifts, power distribution, business, etc.). User control device 4848 may include any of the embodiments of the user control device 100 as described with reference to FIGS. 1-44B.” [User control device reads on ‘controller’. Since BMS controller controls HVAC 4840 (comprising a rooftop air handling unit (AHU) and damper/duct actuator), the user control device is operably engaged with air handling unit and the damper/duct actuator]), and communicably engaged with the plurality of indoor air quality sensors to 5receive a plurality of indoor air quality data inputs from the plurality of sensors (see [0125] and Figs. 1-6B; Ribbich: “the user control device 100 can be communicatively coupled to HVAC equipment [including duct/damper actuator] to control the ambient atmosphere (e.g., temperature, humidity, etc.) of one or more rooms. The user control device 100 can further be communicatively coupled to one or more remote sensors, remote servers, or other information sources that may provide data for use by the user control device 100 to automate various systems or devices within a building.”), the controller comprising one or more processors(see Fig. 8 and [0160]; Ribbich teaches processor 3032), an input/output interface (see Fig. 8 and [0156]; Ribbich teaches user interface 3010), and a non-transitory computer readable medium having stored thereon a set of instructions being programmable by a user and executable by the at least one of the one or more processors (see Fig. 8 and [0161]; Ribbich: ”Memory 3034 may be communicably connected to processor 3032 via processing circuit 3030 and may include computer code for executing (e.g., by processor 3032) one or more processes described herein”), to cause the at least one of the one or more processors to perform one or more operations (see Fig. 8 and [0160]; Ribbich: “Processor 3032 may be configured to execute computer code or instructions stored in memory 3034 or received from other computer readable media.”), comprising:  
10configuring one or more HVAC system components in response to the plurality of indoor air quality data inputs from the plurality of sensors (see [0213]; Ribbich: “User control device 100 may receive airflow 3502 (step 3552) and may measure a quality of airflow 3502 using an air quality sensor 3023 (step 3554). User control device 100 may generate air quality metrics based on the measured quality of airflow 3502 (step 3556)… In some embodiments, user control device 100 uses the air quality metrics to generate a control signal 3508 for building equipment 3512 (step 3562). For example, if the air quality metrics 3506 indicate that the airflow 3502 has a low oxygen content (e.g., below a predetermined threshold) or a high carbon dioxide content (e.g., above a predetermined threshold), user control device 100 may generate a control signal 3508 which increases the volume of fresh airflow to the building space.” See Fig. 9A and [0186]; Ribbich teaches home equipment 3140 comprises HVAC equipment 3143 (e.g., heating, cooling, inactive, etc.)); 
performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway (see [0159]; Ribbich: "user control device 100 may receive information from building/home automation system 3064 or HVAC equipment 3066 indicating one or more measured states of the controlled building (e.g., temperature, humidity, electric loads, etc.) and one or more states of the HVAC equipment 3066 (e.g., equipment status, power consumption, equipment availability, etc.)." See Fig. 33 and [0319]; Ribbich: "Based on the information from the feedback loop 5325, the dampers 5315 can adjust the amount of air traveling from the HVAC equipment 5305 and through the ducting 2910 into the respective room 5320". See [0277]; Ribbich: "user control device 100 is able to receive information used to calculate metrics such as assumed load and current energy consumption due to its bi-directional communication abilities. User control device 100 is shown to be communicating directly with HVAC equipment 2420." [Calculating metrics such as assumed load and current energy consumption reads on 'performing a variable internal load calculation'. Since information the states of HVAC equipment comprising damper/duct actuator is used to performing the variable internal load calculation, it corresponds to 'instructions for performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway'); and
regulating an electrical current to the variable speed blower and the at 15least one cooling coil in response to the variable internal load calculation (see [0239]-[0240] and Fig. 24; Ribbich: “The inputs may also include inputs such as electrical use (e.g., expressed in kWh), thermal load measurements … The BMS controller has demand response layer 4814 includes control logic for responding to the data and signals it receives. These responses can include communicating with the control algorithms in integrated control layer 4818, changing control strategies, changing set points, or activating/deactivating building equipment or subsystems in a controlled manner.”) [Since the demand response layer 4814 activates/deactivates building equipment or subsystems in a controlled manner, it corresponds to the user control device engaging with BMS controller may regulate an electrical current to the HVAC 4840 (comprising variable speed blower (see [0297]) and cooling coil) in response to the variable internal load calculation]; and
an application cloud server communicably engaged with the controller via a communications network (see [0121] and fig. 12A; Ribbich: “User control device 100 may generate a query 3408 for the network 3416 based on the voice command and may receive a response 3410 from the network 3416 (step 3458)”. See [0347]; Ribbich: “the user control device 100 can access the Internet via the communications tower 5505. The user control device 100 can access cloud computing or storage via the communications tower.”) [The network 3416 reads on ‘an application cloud server’], the application cloud server comprising an application software (see [0280]; Ribbich: “ser control device 100 may connect with a commercial energy management software which provides tools to users.” See [0310]; Ribbich: “user control device 100 may display the error code on a user's device 5402 or in a web-based application connected to the system”) [A commercial energy management software (Web-based application) reads on ‘application software’],  
However, Ribbich does not explicitly teach the application cloud server comprising …an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations.
NG from the same or similar field of endeavor teaches:
the application cloud server comprising … an application database (see [0057] and Fig. 2; NG: “These are easily determined using temperature sensors 10 or from meteorological data available from sources such as the internet, cloud servers 11, or databases 12 compiled by a meteorological bureau or data directly from a weather station 13.”),
wherein the application cloud server is configured to query regional or geographically proximal third-party weather data (see [0057]; NG: “Advantageously, the model-based approach of the present invention only requires, as a minimum, the ambient indoor temperature and the ambient outdoor temperature. These are easily determined using temperature sensors 10 or from meteorological data available from sources such as the internet, cloud servers 11, or databases 12 compiled by a meteorological bureau or data directly from a weather station 13.” Since the ambient indoor temperature and the ambient outdoor temperature are determined from meteorological data available from sources such as the internet, cloud servers, or databases compiled by a meteorological bureau or data directly from a weather station, it reads on ‘the application cloud server is configured to query regional or geographically proximal third-party weather data’) to determine one or more internal, external or total load calculations (see [0010]; NG: “the target heat transfer calculated based on a heat transfer load comprising an external heat transfer between the indoor and outdoor space calculated in accordance with an ambient indoor temperature of the indoor space, an ambient outdoor temperature of the outdoor space, and a thermal model of the building envelope”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ribbich to include NG’s features of the application cloud server comprising an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations. Doing so would automatically adjust settings on an HVAC unit based on meteorological data available from sources such as the internet, cloud servers 11, or databases 12 instead of using costly specialist sensors and meters. (NG, [003], [006]; and [0057])

Regarding Claim 11, the limitations in this claim is taught by the combination of Ribbich and NG as discussed connection with claim 2.

Regarding Claim 12, the limitations in this claim is taught by the combination of Ribbich and NG as discussed connection with claim 6.

Regarding Claim 13, the limitations in this claim is taught by the combination of Ribbich and NG as discussed connection with claim 7.

Regarding Claim 14, the limitations in this claim is taught by the combination of Ribbich and NG as discussed connection with claim 4.

Regarding Claim 15, the combination of Ribbich and NG teaches all the limitations of claim 9 above, Ribbich teaches further comprising one or more occupant proximity sensors communicably engaged with the controller (see [0117]; Ribbich: “The occupancy sensor can detect whether a room is occupied by a human, a dog, etc. For example, the occupancy sensor can include …a proximity sensor”).

Regarding Claim 16, Ribbich teaches an adaptive air distribution system comprising: 
an air handler comprising a housing, a variable speed blower, and at least one cooling coil (see [0277]; Ribbich: “a rooftop air handling unit (AHU) 4506 may place the working fluid in a heat exchange relationship with an airflow passing through AHU 4506 (e.g., via one or more stages of cooling coils and/or heating coils). AHU 4506 may include one or more fans or blowers configured to pass the airflow over or through a heat exchanger containing the working fluid.” [AHU reads on ‘an air handler’]);  
10a plurality of indoor air quality sensors, the plurality of indoor air quality sensors being configured to continuously measure one or more indoor air quality parameters (see [0060]-[0061]; Ribbich: “The user control device includes an air quality sensor configured to measure a quality of airflow received at the user control device and a processing circuit coupled to the air quality sensor. The processing circuit is configured to generate air quality metrics based on the measured quality of the airflow and generate a control signal for the building equipment based on the air quality metrics.”);  
at least one body-worn or body-carried occupant electronic device being configured to measure one or more occupant comfort parameters (see [0178]; Ribbich: “ the home module 3036 can receive information tracked, monitored, or sensed by the wearable devices such as heart rate, blood pressure, blood sugars, physical activity, fitness, etc.” [All parameters that are sensed/ measured by the wearable devices read on ‘occupant-centric parameters’]); 
at least one duct actuator being configured to selectively regulate at least one airflow 15pathway (see [0319]; Ribbich: “The dampers 5315 can include a flow restrictive element and an actuator to control the amount of air flowing through the respective damper 5315.” See [0132]; Ribbich: “…a duct providing airflow to the room or space or receiving airflow from the room or space”); and, 
a controller, the controller being operably engaged with the air handler and the at least one duct actuator (see Fig. 24 and [0231]; Ribbich: “Interface 4807 may also facilitate communications between BMS controller 4866 and user control device 4848. BMS interface 4809 may facilitate communications between BMS controller 4866 and building subsystems 4828 (e.g., HVAC, lighting security, lifts, power distribution, business, etc.). User control device 4848 may include any of the embodiments of the user control device 100 as described with reference to FIGS. 1-44B.” [User control device reads on ‘controller’. Since BMS controller controls HVAC 4840 (comprising a rooftop air handling unit (AHU) and damper/duct actuator), the user control device is operably engaged with air handling unit and the damper/duct actuator]), the controller being communicably engaged with the plurality of indoor air quality sensors to receive a plurality of indoor air quality data inputs from the plurality of sensors (see [0125] and Figs. 1-6B; Ribbich: “the user control device 100 can be communicatively coupled to HVAC equipment [including duct/damper actuator] to control the ambient atmosphere (e.g., temperature, humidity, etc.) of one or more rooms. The user control device 100 can further be communicatively coupled to one or more remote sensors, remote servers, or other information sources that may provide data for use by the user control device 100 to automate various systems or devices within a building.”), and being communicably engaged with at least one body-worn or body-carried occupant 20electronic device to receive a plurality of occupant comfort data inputs (see [0178]; Ribbich: “the home module 3036 can communicate with wearable devices of users to determine the users' occupancy.” [The user control device 100 comprises the home module 3036]), the controller comprising one or more processors (see Fig. 8 and [0160]; Ribbich teaches processor 3032), an input/output interface (see Fig. 8 and [0156]; Ribbich teaches user interface 3010), and a non-transitory computer readable medium having stored thereon a set of instructions being programmable by a user and 46executable by the at least one of the one or more processors (see Fig. 8 and [0161]; Ribbich: ”Memory 3034 may be communicably connected to processor 3032 via processing circuit 3030 and may include computer code for executing (e.g., by processor 3032) one or more processes described herein”), to cause the at least one of the one or more processors to perform one or more operations (see Fig. 8 and [0160]; Ribbich: “Processor 3032 may be configured to execute computer code or instructions stored in memory 3034 or received from other computer readable media.”), comprising: 
configuring one or more HVAC system components in response to the plurality of indoor air quality data inputs and the plurality of occupant comfort data inputs (see [0213]; Ribbich: “User control device 100 may receive airflow 3502 (step 3552) and may measure a quality of airflow 3502 using an air quality sensor 3023 (step 3554). User control device 100 may generate air quality metrics based on the measured quality of airflow 3502 (step 3556)… In some embodiments, user control device 100 uses the air quality metrics to generate a control signal 3508 for building equipment 3512 (step 3562). For example, if the air quality metrics 3506 indicate that the airflow 3502 has a low oxygen content (e.g., below a predetermined threshold) or a high carbon dioxide content (e.g., above a predetermined threshold), user control device 100 may generate a control signal 3508 which increases the volume of fresh airflow to the building space.” See Fig. 9A and [0186]; Ribbich teaches home equipment 3140 comprises HVAC equipment 3143 (e.g., heating, cooling, inactive, etc.));
5 performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway (see [0159]; Ribbich: "user control device 100 may receive information from building/home automation system 3064 or HVAC equipment 3066 indicating one or more measured states of the controlled building (e.g., temperature, humidity, electric loads, etc.) and one or more states of the HVAC equipment 3066 (e.g., equipment status, power consumption, equipment availability, etc.)." See Fig. 33 and [0319]; Ribbich: "Based on the information from the feedback loop 5325, the dampers 5315 can adjust the amount of air traveling from the HVAC equipment 5305 and through the ducting 2910 into the respective room 5320". See [0277]; Ribbich: "user control device 100 is able to receive information used to calculate metrics such as assumed load and current energy consumption due to its bi-directional communication abilities. User control device 100 is shown to be communicating directly with HVAC equipment 2420." [Calculating metrics such as assumed load and current energy consumption reads on 'performing a variable internal load calculation'. Since information the states of HVAC equipment comprising damper/duct actuator is used to performing the variable internal load calculation, it corresponds to 'instructions for performing a variable internal load calculation in response to the at least one duct actuator selectively regulating at least one airflow pathway'); and, 
regulating an electrical current to the variable speed blower and the at least one cooling coil in response to the variable internal load calculation (see [0239]-[0240] and Fig. 24; Ribbich: “The inputs may also include inputs such as electrical use (e.g., expressed in kWh), thermal load measurements … The BMS controller has demand response layer 4814 includes control logic for responding to the data and signals it receives. These responses can include communicating with the control algorithms in integrated control layer 4818, changing control strategies, changing set points, or activating/deactivating building equipment or subsystems in a controlled manner.”) [Since the demand response layer 4814 activates/deactivates building equipment or subsystems in a controlled manner, it corresponds to the user control device engaging with BMS controller may regulate an electrical current to the HVAC 4840 (comprising variable speed blower (see [0297]) and cooling coil) in response to the variable internal load calculation].
an application cloud server communicably engaged with the controller via a communications network (see [0121] and fig. 12A; Ribbich: “User control device 100 may generate a query 3408 for the network 3416 based on the voice command and may receive a response 3410 from the network 3416 (step 3458)”. See [0347]; Ribbich: “the user control device 100 can access the Internet via the communications tower 5505. The user control device 100 can access cloud computing or storage via the communications tower.”) [The network 3416 reads on ‘an application cloud server’], the application cloud server comprising an application software (see [0280]; Ribbich: “ser control device 100 may connect with a commercial energy management software which provides tools to users.” See [0310]; Ribbich: “user control device 100 may display the error code on a user's device 5402 or in a web-based application connected to the system”) [A commercial energy management software (Web-based application) reads on ‘application software’],  
However, Ribbich does not explicitly teach the application cloud server comprising …an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations.
NG from the same or similar field of endeavor teaches:
the application cloud server comprising … an application database (see [0057] and Fig. 2; NG: “These are easily determined using temperature sensors 10 or from meteorological data available from sources such as the internet, cloud servers 11, or databases 12 compiled by a meteorological bureau or data directly from a weather station 13.”),
wherein the application cloud server is configured to query regional or geographically proximal third-party weather data (see [0057]; NG: “Advantageously, the model-based approach of the present invention only requires, as a minimum, the ambient indoor temperature and the ambient outdoor temperature. These are easily determined using temperature sensors 10 or from meteorological data available from sources such as the internet, cloud servers 11, or databases 12 compiled by a meteorological bureau or data directly from a weather station 13.” Since the ambient indoor temperature and the ambient outdoor temperature are determined from meteorological data available from sources such as the internet, cloud servers, or databases compiled by a meteorological bureau or data directly from a weather station, it reads on ‘the application cloud server is configured to query regional or geographically proximal third-party weather data’) to determine one or more internal, external or total load calculations (see [0010]; NG: “the target heat transfer calculated based on a heat transfer load comprising an external heat transfer between the indoor and outdoor space calculated in accordance with an ambient indoor temperature of the indoor space, an ambient outdoor temperature of the outdoor space, and a thermal model of the building envelope”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ribbich to include NG’s features of the application cloud server comprising an application database, wherein the application cloud server is configured to query regional or geographically proximal third-party weather data to determine one or more internal, external or total load calculations. Doing so would automatically adjust settings on an HVAC unit based on meteorological data available from sources such as the internet, cloud servers 11, or databases 12 instead of using costly specialist sensors and meters. (NG, [003], [006]; and [0057])

Regarding Claim 17, the combination of Ribbich and NG teaches all the limitations of claim 16 above; Ribbich further teaches further comprising a smart phone communicably engaged with the application server via the wireless network (see [0325]; Ribbich: "the mobile device can be in communication with the user control device 100 via, for example, WiFi and the mobile device can transfer information from the user control device 100 to the remote device 5410.").

Regarding Claim 19, the combination of Ribbich and NG teaches all the limitations of claim 16 above, Ribbich teaches wherein the application software is configured to define one or more indoor environmental controls in response to real-time sensor data, historical sensor data, and external environmental data (see [0277]; Ribbich: "The history of the system, including equipment operating performance, can be stored either in memory integrated with user control device 100 or in network 6306 for later access." See [0280]; Ribbich: "User control device 100 may receive results and reports from the energy management software for display to a user on a portable device or on display 3002." See [0198]; Ribbich: "analytics module 3124 aggregates data collected by sensors 3020 and provides the data to an external data analytics service. The external data analytics service may perform data analytics and provide results of the analytics to user control device 100. In some embodiments, analytics module 3124 provides the data to an external entity such as a utility provider, an insurance company, an advertising service, or any other remote system or device.")).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ribbich in view of NG further in view of Seem et al. (US 2008/0277486 A1 - hereinafter Seem).
Regarding Claim 5, the combination of Ribbich and NG teaches all the limitations of claim 1 above; however, Ribbich does not explicitly teach wherein the plurality of indoor air quality sensors are communicably engaged via a mesh network.
Seem from the same or similar field of endeavor teaches wherein the plurality of indoor air quality sensors are communicably engaged via a mesh network (see [0030]; Seem: "Sensors 120 may be ... air quality sensors. Sensors 120 may be wireless or wired sensors configured to operate on a mesh network or to operate on or with any other network topology.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ribbich and NG to include Seem’s features of the plurality of indoor air quality sensors are communicably engaged via a mesh network. Doing so would manage high amounts of traffic to avoid disrupting data transmission between devices.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ribbich in view of NG further in view of Butler et al. (US 2007/0012052 A 1 - hereinafter Butler).
Regarding Claim 10, the combination of Ribbich and NG teaches all the limitations of claim 9 above; however, Ribbich does not explicitly teach further comprising an inverter operably engaged with the air handler.
Butler from the same or similar field of endeavor teaches further comprising an inverter operably engaged with the air handler (see [0035]; Butler: "an indoor air handler/blower motor controller 38 comprising a processor 110 and an inverter driver 96 for a variable speed blower motor 36 is provided.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ribbich and NG to include Butler’s features of an inverter operably engaged with the air handler. Doing so would enabling variable speed control of the blower motor and reduce the mechanical stress on the motor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ribbich in view of NG further in view of Ehlers (US 20070043477 A 1- hereinafter Ehlers).
Regarding Claim 18, the combination of Ribbich and NG teaches all the limitations of claim 17 above; however, it does not explicitly teach further comprising at least one third-part server communicably engaged with the application cloud server.
Ehlers from the same or similar field of endeavor teaches further comprising at least one third-part server communicably engaged with the application cloud server (see [0073]; Ehlers: " utility control system 1.12 and the back-end server 1.22 may be provided by and/or serviced and/or maintained by a third party, i.e., a service provider, 1.24").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ribbich and NG to include Ehlers’s features of at least one third-part server communicably engaged with the application cloud server. Doing so would communicate and control the system under the control of a party other than the customer and therefore is not be limited in its scope as a residential or commercial control system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Law (US20150330817A1) discloses employ the environment equipment and operative device for improving the indoor and/or outdoor air quality and/or regulate the thermal comfort parameter for the occupant.
Flaherty (US 20150370927 A1) discloses include one or more HVAC components 6, a system of ductwork and air vents including a supply air duct 10 and a return air duct 14, and one or more building automation controllers 18 (e.g., central HVAC controllers, thermostats, etc.), where an HVAC component 6 may provide conditioned air to one or more HVAC supply air ducts 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117